Citation Nr: 1439252	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD), L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability.

2.  Entitlement to an effective date prior to August 1, 2012 for a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1968

These matters are before the Board of Veterans' Appeals (Board) on appeal from  February 2008 and April 2014  Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the period of the appeal, the RO granted service connection for right total hip replacement, postoperative, as secondary to service-connected Osgood-Schlatter's disease, left knee with internal derangement and painful tibial tubercle, as well as left total hip replacement, status post avascular necrosis, as secondary to Osgood-Schlatter's disease, left knee with internal derangement and painful tibial tubercle, postoperative, in a March 2013 Rating Decision.  Therefore, those claims for service connection have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, in a November 2012 decision, the Board denied an increased rating claim for the service-connected left knee disability.  The Veteran did not appeal the decision and it is final.  38 C.F.R. § 3.104 (2013).  Therefore, the claim for an increased rating has been resolved and is no longer before the Board on Appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2010, the Veteran had a videoconference hearing with a Veterans' Law Judge (VLJ), who has since retired from the Board.  Inasmuch as the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was offered an opportunity to have another hearing before a VLJ who would participate in the decision.  In June 2014, the Veteran was sent a Duty to Assist letter informing him that he had the option of having a new hearing before a different VLJ.  However, the Veteran never responded to this letter and the Board construes this as a the Veteran's desire not to have another hearing.  Accordingly, the Board will proceed to the merits of the appeal.

In light of the favorable disposition granting service connection for DDD, L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an effective date prior to August 1, 2012 for a TDIU, due to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the preponderance of the evidence shows that his DDD and low back strain were aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for DDD, L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III.  Analysis

The Veteran contends that he is entitled to service connection for DDD, L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability.  Based on the preponderance of the evidence the Board agrees that service connection is warranted.

The Veteran satisfies the first threshold element for service connection on a secondary basis, a current disability.  38 C.F.R. § 3.310(a) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In a June 2008 Compensation and Pension (C&P) Examination, the Veteran was diagnosed with degenerative arthritis, DDD, and spinal stenosis of the lumbar spine.

The Veteran satisfies the second threshold element for service connection on a secondary basis, that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Id.  In a July 2007 letter, R. C. D., D.O., the Veteran's private physician wrote that the Veteran had DDD, L3-L5, with chronic low back strain and that "[a]lthough the degeneration of the spine... is not directly the result of military service, I feel that the pain in the back the [Veteran] experiences is probably aggravated by his knee condition and altered mechanics of walking."

A January 2008 C&P Examination noted that the Veteran's claims folder documents arthritis, DDD, spinal stenosis, and chronic pain.  The C&P examination report notes that the Veteran "did a lot of bending, lifting on the job, work."  The Veteran was diagnosed with degenerative arthritis, DDD, and spinal stenosis of the lumbar spine.  The VA examiner's conclusion was that it was not likely that the Veteran's back conditions were related to his left knee.  The examiner wrote that it was "a naturally occurring phenomenon."  

In an October 2009 letter, D. D., M.D., another private physician, wrote that "[the Veteran] suffers from significant DJD of the left knee, which likely affects his walking mechanics and can contribute to his back pain complaints."

In an August 2010 Board decision, which remanded the Veteran's back claim, it noted that the 2008 VA examiner "did not give the rationale for his decision, nor did he specifically state whether the Veteran's service-connected left knee disability aggravated his low back disability."

A June 2011 C&P Examination report noted that the Veteran had been diagnosed with DDD of the lumbar spine L3-L5, chronic back strain, lumbar spondylosis, radiculitis, and spinal canal stenosis.  The VA examiner noted that none of these were related to the Veteran's left knee disability.  The examiner further wrote that while it had been proposed by other physicians that the Veteran's back pain had been aggravated by, or contributed to, by altered walking mechanics, during the previous 2008 C&P examination, it was the opinion of the VA examiner at that time that the back and knee disabilities were unrelated since the back symptoms were independently occurring.  

The examiner noted that the Veteran reported that since 1988, he has had back pain and stiffness following a fall he had on the job.  The Veteran reported that when he finally fell, he had been in a situation of years of straining his back due to the improper way he threw steel sheets out from a pile and having to twist his back in the process.  The Veteran stated that the daily grind of having to lift the sheets using an improper technique was because of his service-connected left knee disability which prevented him from squatting down properly, as they had been taught on the job, and as a result, he had to come up with some sort of compensatory maneuver to allow him to throw the steel sheets.

The VA examiner's impression was that the Veteran, at least as likely as not, experiences mechanical low back pain which began in 1988, as a result of a fall at work.  The examiner noted that the Veteran had degenerative disc arthritic disease from L3-L5, lumbar spondylosis, and spinal canal stenosis.  However, the examiner continued that given the evidence of spinal canal stenosis which had been reported by at least one other physician as congenital, and not acquired, it was not possible to relate any back condition or symptoms as a consequence or related to by his service-connected left knee disability without resorting to speculation.  The examiner's conclusion was that, as previously stated in the 2008 C&P examination, the Veteran's DDD and arthritis of the lumbar spine were not likely related to his left knee disability and were the result of natural age progression.

The Board finds that both the January 2008 and the June 2011 C&P Examination reports are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The January 2008 VA examiner never discussed the July 2007 positive medical nexus opinion by R. C. D., the Veteran's physician, never provided a rationale for the conclusion that the Veteran's back conditions were not related to his service-connected left knee disability, and did not address whether the Veteran's left knee disability could have aggravated his back conditions.  As such, the Board finds that the January 2008 C&P Examination report is inadequate.  

The June 2011 VA examiner never discussed the positive nexus opinions from Dr. R. C. D. or Dr. D. D.  Even though the Board August 2010 remand noted that the January 2008 C&P examiner's opinion did not provide a rationale and did not address aggravation, the June 2011 C&P examiner still relied on it for his or her own opinion.  Additionally, the June 2011 C&P examiner did not seem to consider the Veteran's competent assertions that his back conditions were related to the improper way he performed his job, as a result of his service-connect left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  As such, the Board finds that the June 2011 C&P Examination report is inadequate and of limited probative value.

The Board finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, the Board finds that the medical nexus opinions of Dr. R. C. D. and Dr. D. D. to be of greater probative weight than the January 2008 and June 2011 C&P examiners' opinions.  As such, all the elements necessary for establishing secondary service connection are met and, affording the Veteran the benefit of the doubt, entitlement to service connection for DDD, L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability, is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Entitlement to service connection for DDD, L3-L5, with chronic low back strain, as secondary to the service-connected left knee disability, is granted.


REMAND

An April 2, 2014 Rating Decision granted the Veteran entitlement to a TDIU, effective August 1, 2012.  On April 3, 2014, the AOJ erroneously filed a supplemental statement of the case (SSOC) on the issue of entitlement to an effective date, prior to August 1, 2012, for a TDIU.  This SSOC is invalid because the Veteran has never filed a notice of disagreement (NOD) with the April 2, 2014 Rating Decision.  In July 2014, the American Legion, the Veteran's representative, submitted an Informal Hearing Presentation (IHP) arguing that the Veteran's TDIU should have an earlier effective date.

Viewing the Veteran's Representatives' July 2014 IHP statement in the light most favorable to him, the Board construes it as a NOD with the RO's April 2014 Rating Decision that granted entitlement to a TDIU effective August 1, 2012.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).

The July 2014 IHP satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  Furthermore, because the July 2014 IHP was received by the VA within one year of the April 2014 Rating Decision, it is timely.  38 C.F.R. § 20.302(a) (2013).

Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2013).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an effective date prior to August 1, 2012, for a TDIU, due to service-connected disabilities.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


